Case 4:20-cv-01702-CLM Document 1-1 Filed 10/30/20 Page 1 of 11            FILED
                                                                  2020 Oct-30 PM 03:01
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                 EXHIBIT A
                                                         DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 4:20-cv-01702-CLM Document 1-1 Filed 10/30/20 Page 2 9/16/2020   FILED
                                                                              of 11 3:48 PM
                                                                                                               31-CV-2020-900537.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                                 ETOWAH COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                            31-CV-2020-900537.00
                                                                                                  CASSANDRA JOHNSON, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             09/16/2020

                                                GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                                      JAQUELINE SMITH v. CIGNA GROUP INSURANCE

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                      MONETARY AWARD REQUESTED                    NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        ALL016                                  9/16/2020 3:48:48 PM                              /s/ MYRON KAY ALLENSTEIN
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                        DOCUMENT 2
                                                             ELECTRONICALLY
       Case 4:20-cv-01702-CLM Document 1-1 Filed 10/30/20 Page 3 9/16/2020   FILED
                                                                 of 11 3:48 PM
                                                                               31-CV-2020-900537.00
                                                                                CIRCUIT COURT OF
                                                                            ETOWAH COUNTY, ALABAMA
                                                                           CASSANDRA JOHNSON, CLERK
                   IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

JACQUELINE SMITH,                            *
                                             *
      Plaintiff,                             *
                                             *
v.                                           *      Case Number: _________________
                                             *
CIGNA GROUP INSURANCE,                       *
                                             *
      Defendant.                             *

                                       COMPLAINT
      1.      Plaintiff, age 50, is a disabled former employee of Children’s Place.
      2.      Plaintiff has long term disability benefits through Defendant CIGNA Group
Insurance.
      3.      Plaintiff is disabled due to debilitating bones in her neck.
      4.      Plaintiff applied for short term disability benefits, but CIGNA began paying
long term disability benefits after her second neck surgery.
      5.      Plaintiff drew long term disability benefits for one year.
      6.      Plaintiff is owed benefits from 9/28/17 to the present time continuing in
accordance with the policy.
      7.      Plaintiff has exhausted all administrative remedies.
      8.      This claim is filed pursuant to 29 U.S.C. §1132.
      WHEREFORE, Plaintiff prays for appropriate relief, attorney fees and costs which
are less than $50,000.00.


                                                 s/MYRON K. ALLENSTEIN (ALL016)
                                                 ROSE MARIE ALLENSTEIN (ALL060)
                                                 ALLENSTEIN & ALLENSTEIN, LLC
                                                 Attorneys for Plaintiff
                                                 141 South 9th Street
                                                 Gadsden, AL 35901
                                                 (256) 546-6314
                                                 (256) 547-7648 (fax)
                                                 myron@allenstein.com
                                                 rose@allenstein.com
            Case 4:20-cv-01702-CLM Document 1-1 Filed 10/30/20 Page 4 of 11


                                      AlaFile E-Notice




                                                                        31-CV-2020-900537.00


To: MYRON KAY ALLENSTEIN
    myron@allenstein.com




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                        JAQUELINE SMITH V. CIGNA GROUP INSURANCE
                                   31-CV-2020-900537.00

                     The following complaint was FILED on 9/16/2020 3:48:38 PM




    Notice Date:    9/16/2020 3:48:38 PM




                                                                    CASSANDRA JOHNSON
                                                                    CIRCUIT COURT CLERK
                                                                 ETOWAH COUNTY, ALABAMA
                                                                     801 FORREST AVENUE
                                                                               SUITE 202
                                                                       GADSDEN, AL, 35901

                                                                                 256-549-2150
                      Case 4:20-cv-01702-CLM   Document
                                      USPS CERTIFIED MAIL 1-1 Filed 10/30/20 Page 5 of 11




801 FORREST AVENUE
SUITE 202
GADSDEN, AL, 35901                9214 8901 7301 4131 2000 0353 43


                                                                                                  31-CV-2020-900537.00



               To: CIGNA GROUP INSURANCE
                   CT CORPORATION SYSTEM
                   2 N.JACKSON ST. STE. 605
                   MONTGOMERY, AL 36104


                             NOTICE OF ELECTRONIC FILING
                               IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                                   JAQUELINE SMITH V. CIGNA GROUP INSURANCE
                                              31-CV-2020-900537.00

                                The following complaint was FILED on 9/16/2020 3:48:38 PM




              Notice Date:   9/16/2020 3:48:38 PM




                                                                                                CASSANDRA JOHNSON
                                                                                                CIRCUIT COURT CLERK
                                                                                            ETOWAH COUNTY, ALABAMA
                                                                                                 801 FORREST AVENUE
                                                                                                           SUITE 202
                                                                                                   GADSDEN, AL 35901

                                                                                                          256-549-2150
                                                        DOCUMENT 5
               Case 4:20-cv-01702-CLM Document 1-1 Filed 10/30/20 Page 6 of 11

                                                                 UJS Information
September 21, 2020                                                          Intended Recipient:
                           Case Number: 31-CV-2020-900537.00                 CIGNA GROUP INSURANCE (D001)
                           Document Type: Complaint                         CT CORPORATION SYSTEM
Dear Circuit Clerk:        Restricted Delivery Requested: No                2 N.JACKSON ST. STE. 605
                                                                            MONTGOMERY, AL 36104

The following is in response to your request for proof of delivery on your item with the tracking number:
9214 8901 7301 4131 2000 0353 43.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     September 21, 2020, 9:56 am
Location:                                               MONTGOMERY, AL 36104
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 2.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
          Case 4:20-cv-01702-CLM Document 1-1 Filed 10/30/20 Page 7 of 11


                                     AlaFile E-Notice




                                                                          31-CV-2020-900537.00
                                                                    Judge: CODY D. ROBINSON
To: ALLENSTEIN MYRON KAY
    myron@allenstein.com




                           NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                     JAQUELINE SMITH V. CIGNA GROUP INSURANCE
                                31-CV-2020-900537.00

                           The following matter was served on 9/21/2020

                                D001 CIGNA GROUP INSURANCE
                                        Corresponding To
                                        CERTIFIED MAIL
                            ELECTRONIC CERTIFIED MAIL RETURN




                                                                    CASSANDRA JOHNSON
                                                                    CIRCUIT COURT CLERK
                                                                 ETOWAH COUNTY, ALABAMA
                                                                     801 FORREST AVENUE
                                                                               SUITE 202
                                                                       GADSDEN, AL, 35901

                                                                                  256-549-2150
           Case 4:20-cv-01702-CLM Document 1-1 Filed 10/30/20 Page 8 of 11


                                   AlaFile E-Notice




                                                                        31-CV-2020-900537.00
                                                                  Judge: CODY D. ROBINSON
To: CIGNA GROUP INSURANCE (PRO SE)
    CT CORPORATION SYSTEM
    2 N.JACKSON ST. STE. 605
    MONTGOMERY, AL, 36104-0000




                        NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                      JAQUELINE SMITH V. CIGNA GROUP INSURANCE
                                 31-CV-2020-900537.00

                         The following matter was served on 9/21/2020

                              D001 CIGNA GROUP INSURANCE
                                      Corresponding To
                                      CERTIFIED MAIL
                          ELECTRONIC CERTIFIED MAIL RETURN




                                                                  CASSANDRA JOHNSON
                                                                  CIRCUIT COURT CLERK
                                                               ETOWAH COUNTY, ALABAMA
                                                                   801 FORREST AVENUE
                                                                             SUITE 202
                                                                     GADSDEN, AL, 35901

                                                                                256-549-2150
                   Case 4:20-cv-01702-CLM Document 1-1 Filed 10/30/20 Page 9 of 11

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     31-CV-2020-900537.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                                    JAQUELINE SMITH V. CIGNA GROUP INSURANCE
  NOTICE TO:       CIGNA GROUP INSURANCE, CT CORPORATION SYSTEM 2 N.JACKSON ST. STE. 605, MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  MYRON KAY ALLENSTEIN                                                                           ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 141 S. 9TH STREET, GADSDEN, AL 35901                                                                             .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JAQUELINE SMITH
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                09/16/2020                              /s/ CASSANDRA JOHNSON                By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ MYRON KAY ALLENSTEIN
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                                         DOCUMENT 7
       Case 4:20-cv-01702-CLM Document 1-1 Filed 10/30/20 PageELECTRONICALLY
                                                               1010/8/2020    FILED
                                                                  of 11 8:59 AM
                                                                                31-CV-2020-900537.00
                                                                                 CIRCUIT COURT OF
                                                                             ETOWAH COUNTY, ALABAMA
                                                                            CASSANDRA JOHNSON, CLERK
                    IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

JACQUELINE SMITH,                             *
                                              *
       Plaintiff,                             *
                                              *
v.                                            *      Case Number: 31-CV-2020-900537
                                              *
CIGNA GROUP INSURANCE,                        *
                                              *
       Defendant.                             *

                                 AMENDED COMPLAINT
       Plaintiff amends her complaint by correctly naming the Defendant and by restating
the allegations.
                    IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

JACQUELINE SMITH,                             *
                                              *
       Plaintiff,                             *
                                              *
v.                                            *      Case Number: 31-CV-2020-900537
                                              *
LIFE INSURANCE COMPANY                        *
OF NORTH AMERICA,                             *
                                              *
       Defendant.                             *


       1.      Plaintiff, age 50, is a disabled former employee of Children’s Place.
       2.      Plaintiff has long term disability benefits through Defendant.
       3.      Plaintiff is disabled due to debilitating bones in her neck.
       4.      Plaintiff applied for short term disability benefits, but LINA began paying
long term disability benefits after her second neck surgery.
       5.      Plaintiff drew long term disability benefits for one year.
       6.      Plaintiff is owed benefits from 9/28/17 to the present time and continuing
in accordance with the policy.
       7.      Plaintiff has exhausted all administrative remedies.
       8.      This claim is filed pursuant to 29 U.S.C. §1132.
                                    DOCUMENT 7
      Case 4:20-cv-01702-CLM Document 1-1 Filed 10/30/20 Page 11 of 11




      WHEREFORE, Plaintiff prays for appropriate relief, attorney fees and costs which
are less than $50,000.00.


                                            s/MYRON K. ALLENSTEIN (ALL016)
                                            ALLENSTEIN & ALLENSTEIN, LLC
                                            Attorney for Plaintiff
                                            141 South 9th Street
                                            Gadsden, AL 35901
                                            (256) 546-6314
                                            (256) 547-7648 (fax)
                                            myron@allenstein.com
